Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 recites “t said he”. Please correct the typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations "said second upper tensioning structure" and “said lower tensioning structure”.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 10-17, and 21-28 is/are rejected under 35 U.S.C. 102(a)(1) as being a by Lin (CN 203137719).
Regarding Claim 1, Lin discloses an inflatable bed (Fig. 1), comprising: a top sheet (1) having a generally rectangular shape; a bottom sheet (2) having a generally rectangular shape spaced apart from said top sheet; at least one side wall (4) extending between said top sheet and said bottom sheet, said at least one side wall being coupled to a top periphery of said top sheet and a bottom periphery of said bottom sheet to define an air chamber extending between said top sheet, said bottom sheet and said at least one side wall; at least one first tensioning structure (3) located in said air chamber extending between and drawing together said top sheet and said bottom sheet; a second tensioning structure (52 and 11) located in said air chamber and including a first upper beam tensioning structure (52) extending between and drawing together said at least one side wall and said top sheet, a first upper beam space defined between said first upper beam tensioning structure, said side wall, and said top sheet; a third tensioning structure  (52 and 21) located in said air chamber and including a first lower beam tensioning structure (52) extending between and drawing together said at least one side wall and said bottom sheet, a first lower beam space defined between said first lower beam tensioning structure, said side wall, and said bottom sheet; and at least one of: 2PRELIMINARY AMENDMENTDocket No.: 81610.01025/P16-014US-CON Appln. No.: 16/907,893 a second upper beam tensioning structure located in said first upper beam space further extending between and drawing together said at least one side wall and said top sheet; and a second lower beam tensioning structure located in said first lower beam space further extending between and drawing together said at least one side wall and said bottom sheet (refer to section drawing below). Generally speaking, Examiner agrees with the sectional view Figure provided in the Notice of Opposition filed as NPL on 08/28/2019 by the Applicant in parent application 15/280,513, which has been reproduced and annotated below.


    PNG
    media_image1.png
    641
    800
    media_image1.png
    Greyscale

Regarding Claim 2, Lin discloses wherein said second tensioning structure further includes said second upper beam tensioning structure (11) located in said first upper beam space.
Regarding Claim 3, Lin discloses wherein said second upper beam tensioning structure draws together said at least one side wall and said top sheet to form a bulge along said top periphery (see Fig. 2).
Regarding Claim 6, Lin discloses wherein said third tensioning structure further includes said second lower beam tensioning structure (21) located in said first lower beam space.
Regarding Claim 7, Lin discloses wherein said second lower beam tensioning structure draws together said at least one side wall and said bottom sheet to form a bulge along said bottom periphery (see Fig. 2).
Regarding Claim 10, Lin discloses wherein said second tensioning structure further includes said second upper beam tensioning structure located in said first upper beam space (refer to section drawing above), and wherein said third tensioning structure further includes a second lower beam tensioning structure located in said first lower beam space (refer to section drawing above).
Regarding Claim 11, Lin discloses wherein at least one of said first upper beam tensioning structure and said second upper beam tensioning structure extends along said at least one side wall, traversing less than a full periphery of said at least one side wall (see section drawing above).
Regarding Claim 12, Lin discloses wherein at least one of said first lower beam tensioning structure and said second lower beam tensioning structure extend along said at least one side wall, traversing less than a full periphery of said at least one side wall (see section drawing above).
Regarding Claim 13, Lin discloses wherein said second tensioning structure and said third tensioning structure both extend along said at least one side wall, traversing less than a full periphery of said at least one side wall (see section drawing above).
Regarding Claim 14, Lin discloses wherein said side wall defines a width between said top sheet and said bottom sheet, and wherein along said side wall, a first distance is defined between said second upper tensioning structure and said top sheet and a second distance is defined between said second lower tensioning structure and said bottom sheet, wherein said first distance and said second distance are less than half of said width (see section drawing above).
Regarding Claim 15, Lin discloses wherein said at least one first tensioning structure extends parallel to a lateral direction of said rectangular shape of said top sheet and said bottom sheet and perpendicular to a longitudinal direction of said rectangular shape of said top sheet and said bottom sheet (see Fig. 2).
Regarding Claim 16, Lin discloses wherein said at least one first tensioning structure includes a plurality of first tensioning structures spaced in a parallel relationship (see Fig. 2).
Regarding Claim 17, Lin discloses wherein said plurality of first tensioning structures are spaced from said at least one side wall (see Fig. 2).

Regarding Claim 21, Lin discloses An inflatable bed comprising: a top sheet (1); 7PRELIMINARY AMENDMENTDocket No.: 81610.01025/P16-014US-CON Appln. No.: 16/907,893 a bottom sheet (2) spaced apart from said top sheet; a side wall (4) coupled to and extending between an outer periphery of said top sheet and an outer periphery of said bottom sheet, thereby defining an air chamber bounded by said top sheet, said bottom sheet, and said side wall; a first tensioning structure (3) disposed in said air chamber and extending between said top sheet and said bottom sheet; a second tensioning structure disposed in said air chamber and comprising: a first upper tensioning structure (52) coupled to and extending between said top sheet and said side wall, thereby defining an upper beam space bounded by said top sheet, said side wall, and said first upper tensioning structure, and a second upper tensioning (11) structure disposed in said upper beam space and coupled to and extending between said top sheet and said side wall; a third tensioning structure disposed in said air chamber and comprising: a first lower tensioning (52) structure coupled to and extending between said bottom sheet and said side wall, thereby defining a lower beam space bounded by said bottom sheet, said side wall, and said first lower tensioning structure, and a second lower tensioning structure (21)  disposed in said lower beam space and coupled to and extending between said bottom sheet and said side wall; wherein at least one of: an attachment between said top sheet and said first upper tensioning structure is spaced apart from an attachment between said top sheet and said second upper tensioning structure, and 8PRELIMINARY AMENDMENTDocket No.: 81610.01025/P16-014US-CON Appln. No.: 16/907,893an attachment between said bottom sheet and said first lower tensioning structure is spaced apart from an attachment between said bottom sheet and said second lower tensioning structure (see section drawing above).
Regarding Claim 22, Lin discloses said first tensioning structure comprising a plurality of first tensioning structures evenly spaced within the air chamber (see Fig. 2).
Regarding Claim 23, Lin discloses each of said top sheet and said bottom sheet being substantially rectangular (see Fig. 2).
Regarding Claim 24, Lin discloses a coupling between said side wall and said top sheet comprising a welded seam, and a coupling between said side wall and t said he bottom sheet comprising a welded seam (see para. [0028] and [0031] of English translation).
Regarding Claim 25, Lin discloses further comprising an upper welded seam connecting said first tensioning structure to said top sheet, and a lower welded seam connecting said first tensioning structure to said bottom sheet (see para. [0028] and [0031] of English translation).
Regarding Claim 26, Lin discloses an inflatable bed (see Fig. 1), comprising: a top sheet (1); a bottom sheet (2); at least one side wall (4) extending between said top sheet and said bottom sheet to define an air chamber; 9PRELIMINARY AMENDMENTDocket No.: 81610.01025/P16-014US-CON Appln. No.: 16/907,893 a plurality of first tensioning structures (3) each extending between and drawing together said top sheet and said bottom sheet; a second tensioning structure comprising: a first upper beam (52) coupled to said top sheet along a first upper welded seam (see para. [0028] and [0031] of English translation) and coupled to said side wall along a first middle welded seam; and a second upper beam (11) coupled to said top sheet along a second upper welded seam and coupled to said side wall along a second middle welded seam; and a third tensioning structure comprising: a first lower beam (52) coupled to said bottom sheet along a first lower welded seam and coupled to said side wall along a third middle welded seam; and a second lower beam  (21) coupled to said bottom sheet along a second lower welded seam and coupled to said side wall along a fourth middle welded seam (see para. [0028] and [0031] of English translation and section drawing above).
Regarding Claim 27, Lin discloses wherein the first upper welded seam is spaced apart from the second upper welded seam (see Fig. 2).
Regarding Claim 28, Lin discloses wherein the first upper welded seam is in same position to the second upper welded seam (see Fig. 2).


Allowable Subject Matter
Claim 20 is allowed.
Claims 4, 5, 8, 9, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claim 20 requires, among other structures, “a first upper beam tensioning structure that is segmented” and “a first lower beam tensioning structure that is segmented.”  Lin’s first upper beam and first lower beam are continuous structures.  Modifying Lin as required by the claim would be using Applicant’s own disclosure as a blueprint and thus improper hindsight.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 4 and 8, Lin fails to disclose “wherein said first upper oblique angle is different than said second upper oblique angle” and “wherein said first lower oblique angle is different than said second lower oblique angle.”  Lin reasonably shows the lower oblique angles and upper oblique angles to be the same.  There is no motivation to modify Lin as required by the claims.  Therefore, an obviousness rejection could not be made.
Regarding Claims 5, 9 and 19, see reasons for allowance of Claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619